Exhibit 10.3

PERFORMANCE SHARE AND RESTRICTED SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AND RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”),
made as of [            ], 2011 (the “Grant Date”), by and between The Wet Seal,
Inc. (the “Company”) and Ken Seipel (“Participant”), evidences the granting by
the Company of stock awards of Performance Shares (as defined below) and
Restricted Shares (as defined below) to Participant and Participant’s acceptance
of the Performance Shares and the Restricted Shares. All capitalized terms not
defined herein shall have the meaning ascribed to them in The Wet Seal, Inc.
Amended and Restated 2005 Stock Incentive Plan, as amended and/or restated from
time to time (the “Plan”).

The Company and Participant agree as follows:

1. Performance Shares and Restricted Shares Grants.

1.1 The Company hereby grants, as of the Grant Date, to Participant, in the
aggregate, an award of Four Hundred Thousand (400,000) shares of the Company’s
Class A common stock, $0.10 par value per share (the “Common Stock”), which
shall be subject to the performance-based and time-based vesting terms and
conditions set forth in Section 2.1 (the “Performance Shares”).

1.2 The Company hereby grants to Participant as of the Grant Date, in the
aggregate, an award of Two Hundred Fifty Thousand (250,000) shares of Common
Stock, all of which shall be subject to the time-based vesting terms and
conditions set forth in Section 2.2 (the “Restricted Shares”).

1.3 (a) The Performance Shares and the Restricted Shares (collectively, the
“Award Shares”) shall be evidenced by book-entry registration with the Company’s
transfer agent, subject to such stop-transfer orders and other terms deemed
appropriate by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) to reflect the restrictions applicable to such Award
Shares. Notwithstanding the foregoing, if any certificate is issued in respect
of the Award Shares at the sole discretion of the Committee, such certificate
shall be registered in the name of Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award Shares, substantially in the following form:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE CLASS A COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE AWARD AGREEMENT DATED AS OF [            ], 2011,
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE WET SEAL, INC.”

(b) If a certificate is issued with respect to any Award Shares, the Committee
may require that the certificate evidencing such Award Shares be held in custody
by the



--------------------------------------------------------------------------------

Company until the restrictions thereon shall have lapsed and that Participant
shall have delivered a stock power, endorsed in blank, relating to the Award
Shares covered by such Award. At the expiration of the restrictions, the Company
shall instruct the transfer agent to release the Award Shares from the
restrictions applicable to such Award Shares, subject to the terms of the Plan
and applicable law or, in the event that a certificate has been issued,
redeliver to Participant (or his legal representative, beneficiary or heir)
share certificates for the shares deposited with it without any legend, except
as otherwise provided by the Plan, this Agreement or applicable law.

(c) During the period following the grant of the respective Award Shares
hereunder, Participant shall have the right to receive dividends on and to vote
the respective Award Shares while they are subject to restriction, except as
otherwise provided in the Plan.

(d) If the Award Shares are forfeited, in whole or in part, Participant will
assign, transfer and deliver any evidence of the Award Shares to the Company and
cooperate with the Company to reflect such forfeiture. By accepting these Award
Shares, Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by Participant of the conditions and covenants
set forth in this Agreement and agrees that the Company is entitled to and may
obtain an order or a decree of specific performance against Participant issued
by any court having jurisdiction.

1.4 (a) The issuance of the Award Shares is made in consideration of the
services rendered to the Company by Participant as Chief Operating Officer of
the Company, pursuant to that certain Employment Agreement, dated as of March
21, 2011, between the Company and Participant (the “Employment Agreement”). The
Company acknowledges that the Award Shares are issued pursuant to the authority
of the Board.

(b) The Award Shares shall be subject to the terms and conditions of the Plan,
provided that to the extent there is conflict between the Plan and this
Agreement, this Agreement shall control.

1.5 Except as provided in the Plan or this Agreement, prior to vesting as
provided in Section 2 of this Agreement, the Award Shares will be forfeited by
Participant and all of Participant’s rights to such Award Shares shall
immediately terminate without any payment or consideration by the Company, in
the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such Award Shares made or attempted, whether voluntary or
involuntary, and if involuntary whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise.

2. Vesting.

2.1 Vesting of Performance Shares; Acceleration.

(a) (i) On or following the first anniversary of March 28, 2011 (the “Vesting
Commencement Date”), One Hundred Thirty-Three Thousand Three Hundred
Thirty-Three (133,333) Performance Shares shall vest and all forfeiture
conditions thereon shall lapse if, at any time on or following the Vesting
Commencement Date through the third anniversary thereof,

 

2



--------------------------------------------------------------------------------

the thirty (30)-day volume weighted average share price of the Company’s Class A
Common Stock (the “30-Day Average”) equals or exceeds $4.60 per share (the
“Tranche 1 Share Appreciation Target”).

(ii) On or following the second anniversary of the Vesting Commencement Date,
One Hundred Thirty-Three Thousand Three Hundred Thirty-Three
(133,333) Performance Shares shall vest and all forfeiture conditions thereon
shall lapse if, at any time on or following the first anniversary of the Vesting
Commencement Date through the third anniversary thereof, the 30-Day Average
equals or exceeds $5.80 per share (the “Tranche 2 Share Appreciation Target”).

(iii) On or following the third anniversary of the Vesting Commencement Date,
One Hundred Thirty-Three Thousand Three Hundred Thirty-Four
(133,334) Performance Shares shall vest and all forfeiture conditions thereon
shall lapse if, at any time on or following the second anniversary of the
Vesting Commencement Date through the third anniversary thereof, the 30-Day
Average equals or exceeds $7.00 per share (the “Tranche 3 Share Appreciation
Target”).

(b) Notwithstanding the foregoing, if Participant’s employment with the Company
is terminated:

(i) as a result of his death;

(ii) due to his Disability (as defined in the Employment Agreement);

(iii) by the Company without Cause (as defined in the Employment Agreement); or

(iv) by Participant for Good Reason (as defined in the Employment Agreement);

(A) all of his then unvested Performance Shares that would have vested on the
next vesting date immediately following the Date of Termination (as defined in
the Employment Agreement) shall vest provided that the applicable Share
Appreciation Target for such vesting period is achieved prior to the Date of
Termination and (B) fifty percent (50%) of his remaining unvested Performance
Shares shall vest provided that the respective Share Appreciation Target is
achieved prior to the Date of Termination, calculated in each case in accordance
with the 30-Day Average but with the relevant measurement period ending on the
Date of Termination.

(c) Notwithstanding the foregoing or the terms of the Plan to the contrary, to
the extent the consideration per share payable to the Company’s stockholders at
the closing of a transaction resulting in a Change of Control (as defined in the
Employment Agreement) is equal to or exceeds one hundred twenty percent
(120%) of the Share Appreciation Target of any tranche or tranches of
Performance Shares, such tranche or tranches of Performance Shares shall vest in
full simultaneously with the closing of the Change of Control transaction. For
the avoidance of doubt, in the event that the consideration per share payable to
the Company’s stockholders at the closing of the Change of Control transaction
is less than one hundred twenty

 

3



--------------------------------------------------------------------------------

percent (120%) of the Share Appreciation Target of any tranche or tranches of
Performance Shares, Participant shall no longer be entitled to the accelerated
vesting of such tranche or tranches of Performance Shares under this
Section 2.1(c). Notwithstanding the foregoing, Participant shall continue to be
entitled to the accelerated vesting rights with respect to the Performance
Shares set forth in Section 2.1(b).

(d) If any of the Performance Shares granted hereunder are still outstanding as
of the third anniversary of the Vesting Commencement Date and have not otherwise
vested after giving effect to the vesting provisions of this Section 2.1 as of
5:00 p.m. (local time in California on such date), the unvested Performance
Shares shall automatically be forfeited without the payment of any consideration
to Participant.

(e) Except as otherwise provided herein, if Participant ceases to be in
Continuous Service of the Company as Chief Operating Officer at any time and for
any reason prior to the vesting of the Performance Shares or notifies the
Company of his intention to cease his Continuous Service (other than in the case
of a termination for Good Reason), all unvested Performance Shares shall
automatically be forfeited without the payment of any consideration to
Participant upon such cessation of service.

2.2 Vesting of Restricted Shares; Acceleration.

(a) The Restricted Shares shall vest in the following manner: (i) Fifty Thousand
(50,000) Restricted Shares shall vest on the first anniversary of the Vesting
Commencement Date, (ii) Fifty Thousand (50,000) Restricted Shares shall vest on
the second anniversary of the Vesting Commencement Date and (iii) One Hundred
Fifty Thousand (150,000) Restricted Shares shall vest on the third anniversary
of the Vesting Commencement Date; subject, in the case of (i), (ii) and (iii),
to Participant serving as Chief Operating Officer of the Company on each of the
respective dates.

(b) Notwithstanding the foregoing, if Participant’s employment with the Company
is terminated as a result of any reason set forth in Section 2.1(b)(i) through
(iv), (i) all of the Restricted Shares that would have vested on the next
vesting date immediately following the Date of Termination shall vest as of such
date, and (ii) fifty percent (50%) of the remaining Restricted Shares shall vest
as of the Date of Termination.

(c) Notwithstanding the foregoing, if Participant’s employment with the Company
is terminated on or within one hundred eighty (180) days following a Change of
Control, by the Company without Cause or by Participant for Good Reason,
Participant shall be entitled to vesting in full of his then unvested Restricted
Shares that would have vested on the next vesting date immediately following the
Date of Termination and the vesting of fifty percent (50%) of his remaining
unvested Restricted Shares, provided, however, that if the consideration per
share payable to the Company’s stockholders at the closing of the Change of
Control transaction equals or exceeds $5.50, the Participant shall be entitled
to the vesting in full of his then unvested Restricted Shares.

(d) Except as otherwise provided herein, if Participant ceases to be in
Continuous Service of the Company as Chief Operating Officer at any time and for
any reason

 

4



--------------------------------------------------------------------------------

prior to the vesting of the Restricted Shares or notifies the Company of his
intention to cease his Continuous Service (other than in the case of a
termination for Good Reason), all unvested Restricted Shares shall automatically
be forfeited without the payment of any consideration to Participant upon such
cessation of service.

3. Company; Participant.

3.1 The term “Company” as used in this Agreement with reference to service shall
include the Company and its Subsidiaries, as appropriate.

3.2 Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Award Shares may be transferred by will or by the laws of
descent and distribution, the word “Participant” shall be deemed to include such
person or persons.

4. Adjustments. The Award Shares may be adjusted as provided for in Section 12
of the Plan and the Committee shall not exercise any discretion under
Section 10.4 of the Plan to reduce Participant’s Award Shares hereunder.

5. Compliance with Law. Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or transfer any Award Shares to
Participant hereunder, if the exercise thereof or the issuance or transfer of
such Award Shares shall constitute a violation by Participant or the Company of
any provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive. The Company shall take all appropriate steps, including, to the
extent necessary, the filing of an appropriate registration statement at its
sole expense, such that Participant may sell the Award Shares upon the lapse of
the restrictions set forth herein, subject to the Company’s insider trading
policies.

6. No Right to Continuous Service. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue in the service of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to terminate the services of or
discharge Participant at any time for any reason whatsoever, with or without
Cause. The Participant acknowledges and agrees that the vesting of the
Performance Shares and the Restricted Shares granted hereunder are premised upon
Participant’s provision of future services to the Company as Chief Operating
Officer and such Performance Shares and Restricted Shares shall not accelerate
upon his termination of Continuous Service as Chief Operating Officer for any
reason, except as specifically provided herein.

7. Representations and Warranties of Participant. The Participant represents and
warrants to the Company that:

7.1 The Participant acknowledges that there may be adverse tax consequences upon
the vesting of the Award Shares or disposition of the Award Shares once vested,
and that Participant should consult a tax adviser prior to such time.

 

5



--------------------------------------------------------------------------------

7.2 The Participant agrees to sign such additional documentation as may
reasonably be required from time to time by the Company to effectuate the terms
of this Agreement.

8. Registration. The Company hereby agrees to register the Award Shares as
promptly as practicable after the granting of the respective Award Shares on
Registration Statements on Form S-8 and Form S-3, as the case may be (or any
successor to Form S-8 or Form S-3, as applicable), or to the extent not
available, on any similar short-form registration statement.

9. Taxes.

9.1 The Participant agrees that, subject to Section 9.2 below, no later than the
date as of which the respective restrictions on each of the Performance Shares
and Restricted Shares shall lapse with respect to all or any of the Performance
Shares or Restricted Shares, as the case may be, covered by this Agreement,
Participant shall pay to the Company (by check or wire transfer) any federal,
state or local income and employment taxes of any kind required by law to be
withheld, if any, with respect to the Performance Shares or Restricted Shares
for which the restrictions shall lapse; provided that Participant may elect to
satisfy this withholding obligation by having the Company withhold from
Participant the number of Restricted Shares or Performance Shares, as
applicable, having a Fair Market Value equal to the tax withholding obligation
in respect of the Performance Shares or Restricted Shares that vest (but no more
than the minimum amount of shares required to be withheld by the Company that
can be satisfied through the withholding of the shares). The Company shall, to
the extent permitted by law and Section 409A of the Internal Revenue Code, have
the right to deduct from any payment of any kind otherwise due to Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Performance Shares and Restricted Shares.

9.2 With respect to the grant of Award Shares hereunder, if Participant properly
elects (within thirty (30) days of the Grant Date) to include in gross income
for federal income tax purposes an amount equal to the Fair Market Value of such
Award Shares as of the date on which such Award Shares were granted pursuant to
Section 83(b) of the Code, Participant shall pay to the Company, or make other
arrangements satisfactory to the Committee to pay to the Company in the year of
such grant, any federal, state or local taxes required to be withheld with
respect to such Award Shares. If Participant fails to make such payments, the
Company or its affiliates shall, to the extent permitted by law and Section 409A
of the Internal Revenue Code, have the right to deduct from any payment of any
kind otherwise due to Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to such Award Shares.

10. Notices.

(a) All notices, requests, demands or other communications that are required or
may be given under this Agreement shall be in writing and shall be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

6



--------------------------------------------------------------------------------

If to the Company,

Vice President, Human Resources

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Facsimile No.: (949) 699-4722

If to Participant, at the most recent address listed in the Company’s records.

(b) All notices, requests or other communications will be effective and deemed
given only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

11. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California without regard to its
conflict of law principles.

(signature page follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE WET SEAL, INC. By:       Name:   Title:

 

PARTICIPANT    Ken Seipel

(Signature page to Award Agreement)